                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                 COLUMBIA DIVISION

 United States of America,                         Cr. No. 3:09-207-CMC

        v.

 Desmond Lamont Stowers,                                         Opinion and Order

                Defendant.



       This matter is before the court pursuant to Defendant’s pro se motion for appointment of

counsel regarding his claim of qualification “for reduction of sentence under Amendment 782.”

ECF No. 449.      Defendant has previously filed a motion for reduction of sentence under

Amendment 782, which the court denied. See ECF Nos. 350 (motion); 359 (Order).

       Pursuant to United States v. Goodwyn, 596 F.3d 233, 236 (4th Cir. 2010), “the clear intent

of § 3582 is to constrain postjudgment sentence modifications . . . .” Section § 3582(c) “gives a

district court one—and only one—opportunity to apply the retroactive amendments and modify

the sentence.” United States v. Mann, 435 F. App’x 254, 254 (2011) (citing Goodwyn, 596 F.3d

at 236); see also United States v. Redd, 630 F.3d 649, 651 (7th Cir. 2011). “[T]he rule is the same

for both purely successive § 3582(c)(2) motions and § 3582(c)(2)-based motions for

reconsideration: A defendant cannot obtain relief on the basis of such motions, but this prohibition

is non-jurisdictional and thus subject to waiver.” United States v. May, 855 F.3d 271, 275 (4th

Cir. 2017).

       Regardless of the prohibition on successive motions, a motion for relief under Amendment

782 would fail because Defendant is not entitled to a reduction pursuant to Amendment 782.

Defendant was sentenced to 240 months, the statutory mandatory minimum. Therefore, as
Defendant received the statutory mandatory minimum, Amendment 782 cannot work to lower his

sentence. See ECF No. 356, SRR. Defendant’s motion for appointment of counsel is denied.

       IT IS SO ORDERED.

                                                        s/Cameron McGowan Currie
                                                        CAMERON MCGOWAN CURRIE
                                                        Senior United States District Judge
Columbia, South Carolina
September 9, 2019




                                             2
